Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 6, 2021.
Claims 4-5 are canceled.
Claims 1, 3, 6, 8-9, and 11 are amended.

Allowable Subject Matter
Claims 1-3 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a lift system attached to the body and operable to raise the roll of wrap material, relative to the body, into the installed position; wherein the lift system includes: a jib rotatably attached to the body for rotation about a first vertical axis on a substantially horizontal plane relative to a ground surface; and a line actuator attached to the jib, wherein the line actuator includes a line, and is operable to retract and extend the line for raising and lowering the roll of wrap material.; a cover attached to the body and moveable between an open position providing access to the wrap system from an exterior location, and a closed position enclosing the wrap system from the exterior location; and wherein the lift system is concealed between the body and the cover when the cover is disposed 
the jib includes a first member attached to the body for rotation about the first vertical axis on the substantially horizontal plane, and a second member rotatably attached to the first member for rotation about a second vertical axis on the substantially horizontal plane, with the second member defining the distal end of the jib, and including the line actuator
the jib is rotatably attached to the body for rotation about a horizontal axis for movement between a first elevated position and a second elevated position
a lift system attached to the body and operable to raise the roll of wrap material, relative to the body, into the installed position; wherein the lift system includes: a jib rotatably rotatable attached to the body for rotation on a substantially horizontal plane relative to a ground surface about a first vertical axis; a line actuator attached to the jib, wherein the line actuator includes a line, and is operable to retract and extend the line for raising and lowering the roll of wrap material; wherein the jib is rotatably attached to the body for rotation about a horizontal axis for movement between a first elevated position and a second elevated position; and wherein the jib is at least partially disposed in a region positioned vertically between the 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






December 23, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731